Citation Nr: 0733343	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-10 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 1, 2003, 
for payment of service-connected death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1965 until May 1967.  
He died in June 1999, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.

In an April 2005 communication, the appellant requested 
reinstatement of benefits for her son.  While a January 2006 
rating decision adjudicated the son's competency to handle 
funds, it does not appear that the issue of resintatement has 
been addressed.  Therefore, this issue is referred back to 
the RO for appropriate action. 

In August 2007, the appellant and her son testified at a 
hearing held at the local VA office before the undersigned 
Acting Veterans Law Judge.  At the hearing, the Board granted 
the appellant's request to advance her appeal on the Board's 
docket.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
subsequent to August 5, 1964.

2.  The veteran died of lung cancer in June 1999, which is a 
covered herbicide disease under 38 C.F.R. § 3.816.

3.  The appellant's initial claim seeking service connection 
for the cause of the veteran's death secondary to Agent 
Orange exposure was received in August 1999.

4.  Service connection for the cause of the veteran's death 
secondary to Agent Orange exposure was granted in July 2004; 
the effective date of the award of service connection was 
July 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 1999, for the 
award of service connection for cause of the veteran's death 
have been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 
C.F.R. § 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants an effective date of June 
1, 1999, for the award of service connection for the cause of 
the veteran's death, which is a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify or assist is necessary.  

The veteran served in the Republic of Vietnam from May 1966 
to May 1967 and is thus presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.309(a)(6).  He died on June 
[redacted], 1999.  His certificate of death indicates that he died 
due to metastatic lung cancer.  No other contributory causes 
of death were noted.  

On August 2, 1999, VA received the appellant's application 
for Dependency and Indemnity Compensation (DIC).  The RO 
denied service connection on the basis that the veteran 
developed lung cancer more than 30 years after his exposure 
to Agent Orange, which was the law at the time.  

In June 2004, the appellant again applied for DIC benefits.  
Her application was received on June 8, 2004, and in July 
2004, because the 30-year requirement was repealed, the RO 
granted service connection for the cause of the veteran's 
death.  As indicated in a notice letter accompanying the 
decision, payment was to begin effective July 1, 2003, the 
first day of the month following receipt of her request to 
reopen the claim.

In July 2004, the appellant submitted a notice of 
disagreement, challenging the effective date for the award 
assigned by the RO.  She believed that her effective date 
should be retroactive to 1999.

Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b)(1); (West 2002); 
38 C.F.R. § 3.400(b)(2) (2007).  However, the present claim 
is subject to interpretation under Nehmer v. United States 
Veterans' Administration, 32 F. Supp 2d 1175 (N.D. Cal. 1999) 
stipulations, which provides different rules for the 
assignment of effective dates in particular cases involving 
cause of death based on exposure to herbicides.  

For the purposes of historical background, the Board observes 
that in 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service-
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate the denied claims that had 
been voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include lung cancer.  38 C.F.R. § 
3.816(b)(1)(i),(2) (2007).  The regulation further provides 
that where a "Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and the claim 
was pending before VA on May 3, 1989, the effective date of 
the award will be the later of the date such claim was 
received by VA or the date the disability arose. 38 C.F.R. § 
3.816(c)(2).  That regulation further states that a claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded. 38 
C.F.R. § 3.816(c)(2). Otherwise, the effective date of the 
award is determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  38 C.F.R. § 3.816(c)(4).

In the present case, the veteran was, and the appellant is, a 
Nehmer class member. Since the initial claim of entitlement 
to service connection was filed in August 1999, i.e., between 
May 3, 1989, and January 1, 2002, the effective date of the 
statute or regulation establishing a presumption of service 
connection under 38 C.F.R. § 3.307(a)(6)(ii), the effective 
date must be determined in accordance with 38 C.F.R. § 3.816.  
Under 38 C.F.R. § 3.816(d)(3), if a class member's claim was 
received within one year from he date of the veteran's death, 
the effective date of the award shall be the first day of the 
month in which the veteran died.  

As previously noted, the veteran died in June 1999.  The 
appellant filed her claim for DIC benefits in August 1999.  
Therefore, her claim was received within one year of his 
death.  As such, pursuant to 38 C.F.R. § 3.816(d)(3), an 
effective date of June 1, 1999, the first day of the month on 
which the veteran died, is warranted for the cause of the 
veteran's death.  This date precedes the date of the 
veteran's death, i.e., June [redacted], 1999, and constitutes a 
complete grant of the benefit sought on appeal.


ORDER

Entitlement to an effective date of June 1, 1999, for payment 
of service-connected death benefits is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


